Citation Nr: 0927108	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell traits.

2.  Entitlement to service connection for alcohol abuse.  

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for bilateral hand, 
elbow, and hip disabilities.

5.  Entitlement to service connection for blackouts with 
memory loss.  

6.  Entitlement to service connection for sleeplessness/sleep 
disturbances.  

7.  Entitlement to service connection for nonservice-
connected pension.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1980 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he had recently 
received treatment at the VA medical center in Memphis, 
Tennessee ("Memphis VAMC"), in 2009.  He also testified 
that he had applied for disability benefits with the Social 
Security Administration (SSA), but that the SSA had denied 
his claim.  

No SSA records, or treatment reports from the Memphis VAMC, 
are currently of record.  On remand, an attempt should be 
made to obtain these reports.  See 38 U.S.C. § 5103A (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
all records of treatment for the Veteran 
at the Memphis VAMC.  If no such records 
can be obtained after an exhaustive 
search, VA's efforts, and any resolution 
determined, must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).    

2.  The RO/AMC should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision denying 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.  
If no such records can be obtained after 
an exhaustive search, VA's efforts, and 
any resolution determined, must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).    

3.  The RO/AMC should then readjudicate 
the issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




